372 U.S. 780 (1963)
JORDAN
v.
WIMAN, WARDEN.
No. 250, Misc.
Supreme Court of United States.
Decided April 22, 1963.
ON PETITION FOR WRIT OF CERTIORARI TO THE SUPREME COURT OF ALABAMA.
Petitioner pro se.
MacDonald Gallion, Attorney General of Alabama, and David W. Clark, Assistant Attorney General, for respondent.
PER CURIAM.
The motion for leave to proceed in forma pauperis and the petition for writ of certiorari are granted. The judgment is vacated and the case is remanded for further consideration in light of Gideon v. Wainwright, 372 U. S. 335.